Citation Nr: 0415100	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for prolapse of the 
uterus.

5.  Entitlement to service connection for residuals of an 
injury to the ring finger of the right hand.

6.  Entitlement to service connection for residuals of foot 
surgery.

7.  Entitlement to service connection for a dental disability 
for the purposes of obtaining Department of Veterans Affairs 
(VA) outpatient dental treatment.

8.  Entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29 or 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The record contains conflicting information regarding the 
dates and nature of the veteran's service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with her current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  Although she was notified of the time 
and date of the hearing in a September 2003 letter, she 
failed to appear and neither furnished an explanation for her 
failure to appear nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2003), when an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.  

As set forth below, a remand of this matter is required.  
This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part. 


REMAND

As set forth above, the record contains conflicting 
information regarding the dates and nature of the veteran's 
service.  This information is critical to adjudicating the 
issues on appeal.  

Under applicable law, service connection is granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty "in the active military, naval, or air service."  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  In other words, service connection is not warranted 
for diseases unless the individual was on active duty or 
active duty for training at the time of the disablement or 
death due to the injury or disease.  Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 
45,712 (1990).  

In this case, the record contains notations to the effect 
that the veteran served in the Army, Army Reserve, Air Force, 
Air Force Reserve, and the Texas National Guard.  This 
service apparently occurred between July 1978 and July 2000.  
The dates of the veteran's active service, including any 
active duty for training or inactive duty training, are 
entirely unclear.  

Further complicating the matter is the fact that the veteran 
has not yet provided the RO with a clear response regarding 
the exact dates and nature of her service.  It is also noted 
that she used different names at various points during her 
military career, and was apparently a military dependent for 
a period of time during her reported service.  

Although the RO has made attempts to clarify the dates and 
nature of the veteran's service, further efforts are clearly 
necessary prior to the Board's consideration of this appeal.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining the evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  This duty includes 
obtaining relevant records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  VA may end 
its efforts to obtain records from a Federal department or 
agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  In addition, the claimant must fully 
cooperate with VA's reasonable efforts to obtain these 
records.  He or she must provide sufficient information, 
including the approximate time frame covered by the records, 
for the custodian of those records to conduct a search.  Id.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that she provide a detailed 
history of her claimed service from July 
1978 and July 2000, including the branch 
of service, the unit of assignment, and 
the dates and nature of her service with 
each unit, to include whether each period 
of service was a period of active duty 
for training or inactive duty training.

2.  The RO should then contact the 
appropriate repository of records and 
request verification of the dates and 
nature of the veteran's service, as well 
as any service medical and personnel 
records corresponding to such service.  
The RO should exhaust all possible 
avenues, including the Army and Air Force 
Personnel Centers and the VA Records 
Management Center, if appropriate.  The 
RO must document all efforts to obtain 
this evidence in the claims file.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


